               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,           )
THE LEAGUE OF WOMEN VOTERS          )
OF NORTH CAROLINA,                  )
DONNA PERMAR, JOHN P. CLARK,        )
MARGARET B. CATES,                  )
LELIA BENTLEY, REGINA WHITNEY       )
EDWARDS, ROBERT K. PRIDDY II,       )
SUSAN SCHAFFER, and                 )
WALTER HUTCHINS,                    )
                                    )
               Plaintiffs,          )
                                    )
    v.                              )             1:20CV457
                                    )
THE NORTH CAROLINA STATE            )
BOARD OF ELECTIONS,                 )
DAMON CIRCOSTA, in his              )
official capacity as CHAIR          )
OF THE STATE BOARD OF               )
ELECTIONS, STELLA ANDERSON,         )
in her official capacity as         )
SECRETARY OF THE STATE              )
BOARD OF ELECTIONS,                 )
KEN RAYMOND, in his official        )
capacity as MEMBER OF THE           )
STATE BOARD OF ELECTIONS,           )
JEFF CARMON III, in his             )
official capacity as MEMBER         )
OF THE STATE BOARD OF               )
ELECTIONS, DAVID C. BLACK,          )
in his official capacity as         )
MEMBER OF THE STATE BOARD           )
OF ELECTIONS, KAREN BRINSON         )
BELL, in her official               )
capacity as EXECUTIVE               )
DIRECTOR OF THE STATE BOARD         )
OF ELECTIONS, THE NORTH             )
CAROLINA DEPARTMENT OF              )




    Case 1:20-cv-00457-WO-JLW Document 86 Filed 07/08/20 Page 1 of 5
TRANSPORTATION, J. ERIC             )
BOYETTE, in his official            )
capacity as TRANSPORTATION          )
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
               Defendants.          )
                                    )
    and                             )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
      Defendant-Intervenors.        )


                                 ORDER

    Pending before this court are three motions. Plaintiffs’

Amended Motion for Preliminary Injunction, (Doc. 31), was filed

June 18, 2020, and ripe for ruling as of July 3, 2020, when

Plaintiffs filed their Reply, (Doc. 74). The parties have

requested an expedited hearing and ruling on that motion. (See

Doc. 9 at 7, Doc. 79 at 2.) Prior to completion of the briefing,




                                 - 2 -




    Case 1:20-cv-00457-WO-JLW Document 86 Filed 07/08/20 Page 2 of 5
this court scheduled a hearing on the motion for preliminary

injunction for July 9, 2020. (See Docket Entry 07/01/2020.)

    Defendant-Intervenors Philip E. Berger and Timothy K. Moore

(“Legislative Defendants”) have filed two related motions. The

first motion requests leave to take depositions prior to a

hearing on Plaintiffs’ motion for preliminary injunction. (Doc.

49.) In the second motion, Legislative Defendants have moved to

strike affidavits filed with Plaintiffs’ reply brief or,

alternatively, to be granted leave to depose the declarants or

for leave to file a surreply. (Doc. 77.) Those motions are

presently pending. This court tentatively believed the first

motion, (Doc. 49), was likely moot following a conference during

which the motion for preliminary injunction was set for oral

argument only, however, in light of subsequent events, the court

finds that motion is not moot.

    The court finds a resolution of those two motions filed by

Legislative Defendants is necessary prior to a hearing on the

motion for preliminary injunction, whether that hearing is an

evidentiary hearing or only oral argument. An oral argument will

not aid the court if there is uncertainty as to whether

discovery should be permitted before a ruling or uncertainty as

to which facts can and should be considered by the court. The

court therefore finds the presently scheduled argument on the

                                 - 3 -




    Case 1:20-cv-00457-WO-JLW Document 86 Filed 07/08/20 Page 3 of 5
motion for preliminary injunction should be continued and

rescheduled to a date to be determined.

    On July 9, 2020, the court will hear oral argument on

Legislative Defendants’ Motion for Leave to Take Depositions in

Advance of the Preliminary Injunction Hearing and for Expedited

Resolution of this Motion under L.R. 37.1(b), (Doc. 49). (Text

Order 07/08/2020.) Plaintiffs have responded in opposition to

this motion, (Doc. 61), and no further pleadings will be

permitted. The court will also hear oral argument on Legislative

Defendants’ Motion to Strike Plaintiffs’ July 2nd Declarations,

(Doc. 77), during the July 9 hearing. Plaintiffs and Executive

Defendants have responded to that motion, (Docs. 79, 80), and no

further pleadings will be permitted. Local Rule 7.2 requires

that briefs contain “[t]he argument, which shall refer to all

statutes, rules and authorities relied upon.” LR 7.2(a)(4). This

court assumes the parties have complied with that rule and no

further authorities will be accepted at the hearing unless

provided to opposing counsel by 7:00 p.m. on today’s date.

    This court is hopeful it will be able to present a ruling

on these two motions at the conclusion of the hearing, or at

least provide the parties with guidance as to how the court

chooses to proceed with respect to the pending motion for a

preliminary injunction. In addition to the issues outlined

                                 - 4 -




    Case 1:20-cv-00457-WO-JLW Document 86 Filed 07/08/20 Page 4 of 5
above, the parties should also be prepared to address the

following issues:

    1.    A new date for the preliminary injunction hearing; and

    2.    Remedies as may be applicable and available.

    To assist the parties in planning, the court advises the

parties that it has a number of dates available for a hearing

over the next two weeks and anticipates any delay from this

continuance should be relatively short.

    IT IS SO ORDERED.

    This the 8th day of July, 2020.



                                 __________________________________
                                    United States District Judge




                                 - 5 -




    Case 1:20-cv-00457-WO-JLW Document 86 Filed 07/08/20 Page 5 of 5
